Citation Nr: 0616761	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-26 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease.

2.  Entitlement to service connection for pulmonary 
tuberculosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The appellant had recognized service with the New Philippine 
Scouts from June 1946 to April 1949.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the 
Regional Office (RO) in Manila, Republic of the Philippines, 
which denied service connection for arteriosclerotic heart 
disease and for pulmonary tuberculosis.

The appellant filed a Notice of Disagreement (NOD) in April 
2003, and the RO issued a Statement of the Case (SOC) in July 
2003.  The appellant filed a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) in September 2003.

The appellant testified before the undersigned Member of the 
Board in a hearing conducted at the RO in October 2003.  A 
transcript of that testimony is of record.   


FINDINGS OF FACT

1.  The appellant has been competently diagnosed with current 
atherosclerotic heart disease and pulmonary tuberculosis.

2.  There is no medical evidence of record to show that the 
appellant's claimed disabilities were incurred in, aggravated 
by, or consequent to his military service.

3.  There is no documentation of the onset of 
arteriosclerotic heart disease or pulmonary tuberculosis 
until many years after the appellant's discharge from 
military service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for arteriosclerotic 
heart disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

2.  The criteria for service connection for pulmonary 
tuberculosis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that all notification 
and development action needed to render a fair decision on 
both of the claims on appeal has been accomplished.

Through the September 2002 rating decision and the July 2003 
SOC, the RO notified the appellant of the legal criteria 
governing his claims for service connection, the bases for 
the denial of his claims, and the evidence that had been 
considered in connection with the claims to that point.  
After each, the appellant was afforded the opportunity to 
respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claims, and he has been afforded ample 
opportunity to submit such information and evidence.

The Board  points out that pre-decision notice letters by the 
RO in January 2002 satisfied the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant, and what evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the appellant was notified that VA is required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
identified the evidence already of record and asked the 
appellant to identify and provide the necessary releases for 
any medical providers from whom he wished VA to obtain 
evidence for consideration.    
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, the first three content-of-notice 
requirements have been met in this appeal.

In regard to the fourth content-of-notice requirement under 
Pelegrini (a request by VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim), the Board finds that although the appellant has not 
been expressly invited to "give us all you've got" he has 
constructively been advised to do so.  As noted above, the 
appellant has been advised in detail of the evidence required 
to substantiate his claim and of the evidence of record; he 
has therefore effectively been invited to submit any relevant 
evidence in his possession to VA.   

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before the rating action on appeal.  
Moreover, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  In this regard, the Board notes 
that the Court has held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006)).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.  As discussed above, 
the rating decision and the SOC fully discussed the 
evidentiary development of the case, and the appellant had 
ample opportunity to respond before the claim was certified 
to the Board for appellate review.  Neither in response to 
those documents nor at any other point during the pendency of 
this appeal has the appellant informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the appellant's status and the existence of the 
claimed disabilities are not in question, and the RO provided 
ample discussion of the criteria for establishing connection 
between service and the claimed disabilities.  The RO has not 
provide notice to the appellant regarding the degree of 
disability or the effective date pertaining to the 
disability; however, as the Board's decision herein denies 
the appellant's claims for service connection, no disability 
rating or effective date is being assigned, and there is 
accordingly no possibility of prejudice to the appellant 
under the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim on 
appeal.  The RO diligently attempted to obtain medical 
records from those physicians and agencies identified by the 
appellant, and notified the appellant regarding records that 
could not be obtained (see RO's follow-up letters of March 
2002, May 2002, and July 2002).  Significantly, the appellant 
has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence in addition to 
that identified above, that needs to be obtained.  The Board 
also finds that the record presents no basis to further 
develop the record to create any additional evidence for 
consideration in connection with the claims herein decided.

The Board notes at this point that the RO requested the 
appellant's service medical record from the National 
Personnel Records Center (NPRC); the NPRC responded that no 
records were found, but that records pertaining to this 
appellant may have been destroyed by a fire at the NPRC in 
1973.  If service records are presumed to have been destroyed 
while in government custody, VA's duty to assist is 
heightened, and includes an obligation to search for other 
forms of records that support the claimant's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 
Vet. App. 401 (1991).  In this case, there is no indication 
of any alternative source from which the RO arguably could or 
should have pursued records pertaining to the appellant's 
military service, and the Board accordingly finds that the 
heightened duty to assist has been satisfied.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  In this case, the file contains an April 2002 
medical certificate documenting current diagnoses of 
atherosclerotic heart disease and pulmonary tuberculosis, so 
there is competent medical evidence of both claimed 
disabilities.  However, there is no medical or objective lay 
evidence of record showing that either of those conditions 
originated in service, and there is no medical evidence of 
nexus.  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993) (emphasis added).  In this case, there is no 
medical evidence, or lay evidence corroborated by medical 
evidence, showing that the appellant has had continuous 
symptoms of arteriosclerotic heart disease and pulmonary 
tuberculosis since his discharge from service in 1949.  In 
fact, the earliest documented manifestation of 
arteriosclerotic heart disease and/or pulmonary heart disease 
is a medical certificate dated in October 2001.  The Board 
accordingly finds that continuity of symptomology is not 
established.

Finally, under the provisions of 38 C.F.R. § 3.307, service 
connection may be presumed for specific chronic conditions 
listed in 38 C.F.R. § 3.309(a), including arteriosclerotic 
heart disease and pulmonary tuberculosis, if symptoms became 
manifest to a compensable degree within one year of 
discharge, for arteriosclerotic heart disease, and within 
three years therefrom for pulmonary tuberculosis, even 
without evidence of diagnosis or treatment in service.  In 
this case, however, there is no evidence that either 
arteriosclerotic heart disease or pulmonary tuberculosis was 
present to a compensable degree during the requisite period 
following the appellant's discharge from service in April 
1949, and the Board accordingly finds that the criteria for 
service connection as a chronic condition are not met.

The Board has carefully considered the appellant's own 
account of the etiology of his claimed disabilities.  In a VA 
Form 21-4142 (Authorization and Consent to Release 
Information) filed in March 2002 the appellant stated that he 
was treated for tuberculosis at the Camp Kamuning Dispensary 
on a daily basis from January through April 1949, with 
treatment ending when the Philippine Scouts were disbanded; 
unfortunately, there is no objective medical or lay evidence 
verifying such treatments.  Also, during his hearing before 
the Board, the appellant testified that he had chest pain and 
difficulty breathing while in service with the Philippine 
Scouts; he was treated by private physicians during the 
period 1949 to 1952, and was thereupon accepted for service 
in the Philippine Army, where he subsequently served for 
nearly 30 years (until September 1979).  The appellant in 
fact testified that he was in good health when he left the 
Philippine Army, and the Board notes that this testimony 
tends to contradict the appellant's belief that his current 
disabilities are consequent to military service that 
terminated in 1949.  
  
As noted above, there is simply no evidence of record that 
the claimed disabilities had their onset until many years 
after the appellant's discharge from service; the Board notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  Finally, the Board recognizes that whatever 
service medical records may have existed in this case may 
have been destroyed by fire at the National Personnel Records 
Center in July 1973 (see VA Form 21-3101 dated in January 
1996).  However, the Board notes that the appellant served in 
the Philippine Army for nearly 28 years after his discharge 
from his recognized service (see Philippine Army Special 
Orders Number 181 dated in September 1979), and that he was 
retired from the Philippine Army for degenerative 
hypertrophic osteoarthritis rather than heart disease or 
tuberculosis (see Philippine Army Medical Certification dated 
in April 2002).  The Board finds that the absence of any 
documentation in Philippine Army records of arteriosclerotic 
heart disease and/or pulmonary tuberculosis constitutes 
actual evidence against incurrence or aggravation during his 
prior recognized service.        

For all the foregoing reasons, the Board finds that the 
criteria for service connection for arteriosclerotic heart 
disease and for pulmonary tuberculosis are not met.  

In making this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  The 
Board notes that there is a heightened obligation to 
carefully consider the benefit-of-the-doubt rule in cases 
where records were presumed destroyed while in custody of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
However, case law does not establish a higher benefit-of-the-
doubt standard, but rather heightens the duty of the Board to 
consider the benefit-of-the-doubt rule, to assist the 
claimant in developing his claim, and to explain its decision 
when the service medical records have been destroyed.  Ussery 
v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does 
not lower the legal standard for proving a case of service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).  In this case, despite the heightened duty on VA 
to assist in the development of evidence and to consider the 
benefit-of-the-doubt rule, the preponderance of the evidence 
remains against the appellant's claim, and the benefit-of-
the-doubt doctrine is accordingly not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for arteriosclerotic heart disease is 
denied.

Service connection for pulmonary tuberculosis is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


